Exhibit 10.1

Third Addendum to Employment Agreement

     This Third Addendum amends that certain Employment Agreement dated
September 2, 1996 by and between MICHAEL BARRIST and NCO FINANCIAL SYSTEMS,
INC., a Pennsylvania corporation (the "Agreement"), as amended effective January
1, 1999 and July 1, 2003, and this Addendum shall be effective as of June 30,
2006 (the "Effective Date").

     For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound hereby, the parties
agree as follows:

     1.      Section 2 of the Agreement shall be amended by deleting the text of
such Section and replacing it with the following:

       "2.      Term. The term of this agreement shall be for a period beginning
on the Effective Date and expiring on the earlier of: (a) June 30, 2007, (b) 90
days after a Change in Control (as defined in NCO Group, Inc.'s 2004 Equity
Incentive Plan, as in effect on the date hereof) and (c) December 31, 2006
(unless on such date the Company is a party to a definitive agreement for a
Change in Control, then the earlier of (i) 90 days after the date of the Change
in Control pursuant to such agreement or (ii) the date of the termination of
such agreement) (the "Term"), subject, in any case, to any early termination
provisions set forth in the Agreement."

     2.      Section 3 of the Agreement is amended by deleting the first
sentence of such Section and replacing it with the following:

       "3. Duties. The Executive is engaged hereunder as the Company's Chairman
of the Board, President and Chief Executive Officer."

     3.      Section 10 of the Agreement is amended by adding the following
paragraph at the end of such Section:

          "Anything in this Agreement to the contrary notwithstanding, the
parties understand and agree that if Executive's employment terminates and (i)
either (x) Executive is not entitled to continuation of his compensation
pursuant to Section 8 of the Agreement or (y) Executive is entitled to the
continuation of his compensation pursuant to Section 8 and Executive irrevocably
waives his right to such further compensation pursuant to Section 8 after the
termination of his employment (other than for such amounts as shall have accrued
as of the date of termination for services rendered on or prior to such date),
then the two year non-competition period provided for in this Section shall
begin on the date of the termination of Executive's employment or (ii) Executive
is entitled to the continuation of his compensation pursuant to Section 8 and
Executive does not waive his right to such further compensation as per
subsection (y) above, then the non-competition period provided for in this
Section shall continue until the end of the Term and for two years thereafter."

 

--------------------------------------------------------------------------------



     4.      In the event any term or condition of this Addendum is inconsistent
with any term or condition of the Agreement, the terms of this Addendum will
control. Except as stated above, all the terms and conditions of the Agreement,
including all restrictions and covenants, shall remain in full force and effect
and are incorporated herein by reference as though set forth at length.

     IN WITNESS WHEREOF, the parties have executed this Addendum to become
effective on the Effective Date.

NCO FINANCIAL SYSTEMS, INC.

By: /s/ Steven L. Winokur___________                     /s/ Michael J.
Barrist                        Print name: Steven L. Winokur  Michael J. Barrist
Print title: EVP and COO of Shared Services              



         

--------------------------------------------------------------------------------